



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Hoare, 2018 ONCA 991

DATE: 20181205

DOCKET: C63025

Hourigan, Pardu and Harvison Young JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Christopher Hoare

Appellant

Lawrence Greenspon, for the appellant

Michael Perlin, for the respondent

Heard and released orally: December 3, 2018

On appeal from the conviction entered on May 25, 2015 and
    the sentence imposed on January 13, 2016 by Justice Robert Wadden of the
    Ontario Court of Justice.

REASONS FOR DECISION

[1]

The appellant was convicted of attempted murder and attempt to overcome
    resistance by suffocation. The victim of the offences was his wife. He was
    sentenced to 11 years in custody.

[2]

The trial Crown submitted that an order should be made pursuant to s.
    743.21 of the
Criminal Code
prohibiting the appellant from having any
    communication with his children, notwithstanding any family law proceedings.
    Defence counsel at trial submitted that any such order under s. 743.21 should
    be made subject to any family court orders. The sentencing judge imposed an
    absolute prohibition on contact with the children during the custodial portion
    of the sentence. The propriety of that order is the only issue on appeal.

[3]

The appellant submits that the sentencing judge erred in principle in
    failing to recognize the division of responsibility between different
    specialized regimes that govern the relationships between parents and their
    children. Specifically, the sentencing judge should have permitted the family
    court or the Childrens Aid Society to determine the nature of his relationship
    with his children. In addition, the appellant submits that the reasons were
    inadequate and the sentence was unfit.

[4]

We would not give effect to these submissions.

[5]

The judge was not obliged to make his order under s. 743.21 conditional
    on an order made by the family court or any CAS proceedings. He was entitled to
    make the order that he did protecting the children as third parties. Moreover,
    his reasons and the record amply demonstrate why the order was made. This was an
    horrific act of violence that had a direct impact on the well-being of the
    children. It was clearly in their best interests that the family have a cooling
    off period to heal and regain some normalcy in the children's lives.

[6]

In addition, the childrens best interests are inextricably linked to
    their mothers well-being. She was left physically, emotionally and financially
    devastated by the attack. In these circumstances, it was in the best interests
    of the children that a family law proceeding be avoided during the custodial
    portion of the appellants sentence.

[7]

In short, there was no error in principle and the sentence was fit.

[8]

The conviction appeal is dismissed as abandoned. Leave to appeal
    sentence is granted, but the sentence appeal is dismissed.

C.W.
    Hourigan J.A.

G.
    Pardu J.A.

Harvison
    Young J.A.


